Slip Op. 02-104

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
THE TIMKEN COMPANY,                     :
                                        :
                         Plaintiff,     :
                                        :
                    v.                  :       Court No.
                                        :       98-12-03235
UNITED STATES,                          :
                                        :
                         Defendant,     :
                                        :
                  and                   :
                                        :
PEER BEARING COMPANY,                   :
                                        :
               Defendant-Intervenor.    :
________________________________________:



                               JUDGMENT

     This Court, having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, Timken Company v. The United States, 26 CIT ___, 201 F.
Supp. 2d 1316 (2002) (“Remand Results”), and Timken’s concurrence
therewith, finds that Commerce duly complied with the Court’s
remand order, and it is hereby

     ORDERED that the Remand Results filed by Commerce on July 22,
2002, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                      ______________________________
                                      Nicholas Tsoucalas
                                      Senior Judge
Dated: September 3, 2002
       New York, New York